Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 May 2021 has been entered.

Election/Restrictions
Claim(s) 1, 3, and 6-12 is/are allowable. The restriction requirement between Inventions I and II, as set forth in the Office action mailed on 29 July 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 29 July 2019 is partially withdrawn.  Claim(s) 13, 15-16, and 18-19, directed to a medical imaging system, is/are no longer withdrawn from consideration because the claim(s) require(s) all the limitations of an allowable claim. However, claim(s) 20-21, directed to a fluorescence imaging agent, remain(s) withdrawn from consideration because they do not all require all the limitations of an allowable claim.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Status of Claims
Claim(s) 1, 3, 6-13, 15-16, and 18-21 is/are pending.  Claim(s) 13, 15-16, and 18-19 was/were previously withdrawn and has/have been rejoined.  Claim(s) 20-21 remain(s) withdrawn.  Claim(s) 14 and 17 has/have been cancelled, and claim(s) 2 and 4-5 was/were previously cancelled.  Claim(s) 1 and 13 is/are currently amended.  Claim(s) 1, 3, 6-13, 15-16, and 18-19 is/are currently under examination.

Priority
Applicant’s claim for domestic benefit under 35 U.S.C. 119(e) to the provisional application(s), 62/351,236 filed 16 June 2016, is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims filed 26 May 2021 was given in a telephone interview with Joshua Crawford (Reg. No. 72,137) on 02 June 2021.
The application has been amended as follows: 

Currently Amended) An adjustable sensor mount for aligning a sensor with a lens assembly of an imaging system, comprising: 
a closed cavity sensor assembly comprising the sensor, wherein the sensor is configured to be tilted about at least one axis with respect to the lens assembly of the imaging system via movement of the closed cavity sensor assembly, and 
a platform having a first shape, wherein the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape of the platform, wherein the second shape comprises a convex surface, wherein the sensor mount is configured to rotate the convex surface of the closed cavity sensor assembly and to rotate the sensor about the center of the sensor by adjusting an orientation of the closed cavity sensor assembly relative to the platform.
2. (Cancelled)
3. (Previously Presented) The adjustable sensor mount of claim 1, wherein the first shape comprises a concave surface.
4. (Cancelled)
5. (Cancelled)
6. (Previously Presented) The adjustable sensor mount of claim 1, wherein the at least one axis comprises two axes about which the sensor is configured to be tilted via the movement of the closed cavity sensor assembly relative to the platform.
7. (Original) The adjustable sensor mount of claim 1, further comprising a fastener, wherein the fastener is configured to tilt the closed cavity sensor assembly when tightened.

9. (Original) The adjustable sensor mount of claim 1, further comprising a fastener, wherein the fastener is configured to tilt the closed cavity sensor assembly when loosened.
10. (Previously Presented) The adjustable sensor mount of claim 9, wherein the fastener is a first screw, and wherein the adjustable sensor mount comprises three additional screws configured to tilt the closed cavity sensor assembly when tightened.
11. (Original) The adjustable sensor mount of claim 1, wherein at least a portion of the closed cavity sensor assembly comprises a UV-transmitting material.
12. (Original) The adjustable sensor mount of claim 11, wherein at least a portion of the closed cavity sensor assembly comprises glass.
13. (Rejoined - Currently Amended) A medical imaging system, comprising: 
an imaging head; 
a light source assembly configured to provide illumination to the imaging head; and 
an image acquisition assembly comprising an adjustable sensor mount, wherein the adjustable sensor mount comprises: 
a closed cavity sensor assembly comprising a sensor, wherein the sensor is configured to be tilted about at least one axis with respect to a lens assembly of the
a platform having a first shape, wherein the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape of the platform, wherein 
14. (Cancelled)
15. (Cancelled) 
16. (Rejoined - Original) The medical imaging system of claim 13, wherein the light source assembly comprises a visible light source and an excitation light source.
17. (Cancelled)
18. (Rejoined - Original) The medical imaging system of claim 13, wherein the system is an endoscopic medical imaging system and the imaging head is a laparoscope.
19. (Rejoined - Original) The medical imaging system of claim 13, wherein the system is an open field medical imaging system and the imaging head is an open field imaging head.
20. (Cancelled) 
21. (Cancelled) 

Reasons for Allowance
Claim(s) 1, 3, 6-13, 16 and 18-19 (renumbered 1-13 respectively) is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
The following prior art previously made of record is considered pertinent to the reasons of allowance:
Yoon (US 6,277,064 cited by applicant on IDS 05/20/2020) considered to be the closest prior art teaches an adjustable sensor mount for aligning a sensor with an imaging system, comprising: a closed cavity sensor assembly comprising the sensor, wherein the sensor is configured to be tilted about at least one axis via movement of the closed cavity sensor assembly, and a platform having a first shape, wherein the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape of the platform, wherein the second shape comprises a convex surface, wherein the sensor mount is configured to rotate the convex surface of the closed However, as alignment of image sensor 174 and lens 172 is fixed, Yoon fails to teach aligning a sensor with a lens assembly of an imaging system, wherein the sensor is configured to be tilted about at least one axis with respect to a lens assembly of the imaging system via movement of the closed cavity sensor assembly.

Yazawa et al. (US 2003/0169333) teaches an adjustable sensor mount for aligning a sensor (¶ 0079-0081, ““a tilt state can be fine adjusted with respect to the optical axis of the imaging surface of the #CCD 11 disposed to the imaging element unit #12”) with a lens assembly of an imaging system (optical lenses #13a #13b … of imaging optical system #13), comprising: a closed cavity sensor assembly comprising the sensor, wherein the sensor is configured to be tilted about at least one axis with respect to a lens assembly of the imaging system via movement of the closed cavity sensor assembly, and a platform having a first shape, wherein the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape of the platform.  However, Yazawa fails to teach that the second shape comprises a convex surface, and Yazawa further fails to teach and does not appear to be modifiable to teach that the sensor mount is configured to rotate the convex surface of the closed cavity sensor assembly and to rotate the sensor about the center of the sensor by adjusting an orientation of the closed cavity sensor assembly relative to the platform. 

Konishi et al. (US 2011/0115975) teaches an adjustable sensor mount for aligning a sensor (¶ 0076, “CCD #44 can be adjusted precisely so as to cross the optical axis”) with a lens of an imaging system (¶ 0042, “the ‘optical system’ includes a lens”), comprising: a closed cavity sensor assembly comprising the sensor, wherein the sensor is configured to be tilted about at least one axis via movement of the closed cavity sensor assembly, and a platform having a first shape, wherein the closed cavity sensor assembly has a second shape that is corresponding and complementary to the first shape of the platform, wherein the second shape comprises a surface going outward, wherein the sensor mount is configured to rotate the sensor about the center of the sensor by adjusting an orientation of the closed cavity sensor assembly relative to the platform.  However, Konishi fails to teach that the second shape comprises a convex surface and that the sensor mount is configured to rotate the convex surface of the closed cavity sensor assembly.

However, the prior art made of record fail to disclose or make obvious an adjustable sensor mount comprising a closed cavity sensor assembly, wherein “the sensor is configured to be tilted…with respect to the lens assembly of the imaging system” and “the sensor mount is configured to rotate the convex surface of the closed cavity sensor assembly and to rotate the sensor about the center of the sensor by adjusting an orientation of the closed cavity sensor assembly relative to the platform” as required by independent claim 1 and analogously by independent claim 13.  There is no reason absent hindsight to have combined and modified teachings of the cited references before the effective filing date of the convex surface that is rotated and comprises a sensor configured to be tilted with respect to a lens assembly of an imaging system, in conjunction with each and every limitation of the claim(s).  Furthermore, applicant has specific reason(s) for such an adjustable sensor mount and closed cavity sensor assembly (instant specification, ¶ 0004, “In order to achieve a desired image quality, it may be desirable to have compact, tilt-adjustable imaging sensors that allow for fine adjustment of sensor tilt alignment while also allowing for reinforced fixation after sensor tilt alignment. It may also be desirable to have sensors located within sealed, closed compartments to protect against or limit dust and debris”).
Therefore, claim(s) 1, 3, 6-13, 16 and 18-19 overcome(s) cited prior art and is/are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793